DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 09 February 2021 is acknowledged.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/550,596 and 62/578,463, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither provisional application teaches acting a near field of a generated EMF on a targeted brain site, sensing the alteration of the EMF, and determining a variation frequency of the alteration as the neuronal firing frequency at the targeted site.  Accordingly, the effective filing date of the present application is its actual filing date of 27 August 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(/b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the alteration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dimension" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the antenna" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the degree" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the neural pathways" in line 3, “the neuroendocrine systems” in lines 3-4, “the neurovascular systems” in line 4, and “the dural meningeal system” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  These four limitations can comprise sites that are not located in the brain.  Thus, it is not clear how they can comprise functional sites in the brain.
Claims 2-8 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (U.S. Pub. No. 2016/0278687 A1).
Regarding claim 1, Xia discloses a method of actively sensing a neuronal firing frequency at a functional site in a brain (Abstract), comprising: generating a varying electromagnetic field and acting a near field of the generated electromagnetic field on a targeted brain functional site (Fig. 1; [0028]), and sensing the alteration of the electromagnetic field at the targeted brain functional site and determining a variation frequency of the alteration of the electromagnetic field at the targeted brain functional site as the neuronal firing frequency at the targeted brain functional site ([0005]-[0009]; [0013]; [0028]-[0029]; claims 1-4, 13, 14).
Regarding claim 4, Xia discloses that the waveform of the varying electromagnetic field is alternating or pulsed ([0030]-[0033]).
Regarding claim 5, Xia discloses that the alteration of the electromagnetic field is a phase alteration and is determined by comparing the phase of the sensed electromagnetic field at the brain functional site with the phase of the generated electromagnetic field, or the alteration of the electromagnetic field is an amplitude alteration and is determined by comparing the amplitude of the sensed electromagnetic 
Regarding claim 6, Xia discloses that the alteration of the electromagnetic field at the targeted brain functional site is sensed by the antenna or by an antenna separate from the antenna that generates the electromagnetic field acting on the brain functional site ([0028]).
Regarding claim 8, Xia discloses that the functional site in the brain is the brain site for intention to act, including the prefrontal cortex and motor cortex, or is a functional site in the hindbrain, in the midbrain, in the forebrain, in the neural pathways, in the neuroendocrine systems, in the neurovascular systems, in the dural meningeal system, or in the reticular formation ([0015]-[0016]; [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of Deem et al. (U.S. Pub. No. 2008/0269851 A1; hereinafter known as “Deem”).
Regarding claim 2, Xia discloses the invention as claimed, see rejection supra, but fails to disclose that the near field is defined by the distance d of the generated varying electromagnetic field from an antenna generating the electromagnetic field, the largest dimension D of the antenna, as well as the wavelength λ of the generated electromagnetic field in vacuum in the relationship of 0 < d ≤ 0.62                         
                            √
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                    .  Xia does teach that an antenna generates the electromagnetic field and that the distances of the targeted brain functional site from this antenna and the receiving antenna are determined so that the system performs at its best ([0028]).  Deem discloses an antenna for generating an electromagnetic field wherein the reactive near field of the generated electromagnetic field is defined by the distance from the antenna to the target                         
                            √
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            3
                                        
                                    
                                
                                
                                    λ
                                
                            
                        
                     where D is the largest dimension of the antenna and λ is the wavelength of the generated electromagnetic field ([0155]-[0158]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xia such that the configuration satisfies the recited relationship, as taught by Deem, in order to ensure that the targeted brain functional site is within the reactive near field of the antenna.
Regarding claim 3, the combination of Xia and Deem discloses the invention as claimed, see rejection supra, and Xia further discloses that the frequency of the generated varying electromagnetic field in vacuum is such that the wavelength of the electromagnetic field at the brain functional site matches the dimension of the targeted brain functional site (claim 3; frequencies in this range will have wavelengths that match dimensions of the targeted brain functional site; e.g., a 30 GHz frequency has a 1 cm wavelength; a 6 GHz frequency has a 5 cm wavelength; a 300 GHz frequency has a 1 mm wavelength).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to claim 1 above, and further in view of Goldberg (U.S. Pub. No. 2017/0189709 A1).  Xia discloses the invention as claimed, see rejection supra, and further discloses that the degree of pain percept in the brain is determined from the determined neuronal firing frequency together with a calibration between the neuronal firing frequency and an intensity of pain ([0007]).  Xia fails to expressly disclose that the functional site in the brain for pain perception is the ACC.  Goldberg discloses a method of generating a varying electromagnetic field at a brain functional site, wherein the functional site in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark et al. (U.S. Pub. No. 2014/0243647 A1) teaches generating an electromagnetic field with a transmitting antenna and sensing the electromagnetic field, as altered by a brain, with a receiving antenna.  Wyeth et al. (U.S. Pub. No. 2013/0190599 A1) teaches generating an electromagnetic field with a transmitter, detecting the electromagnetic field with a receiver after it passes through a brain, and determining the phase shift between the transmitted and received magnetic fields.  Tyler (U.S. Pub. No. 2020/0107725 A1) teaches that wavelength scales in the millimeter range are well suited for modulating the brain since they approximate the size of many brain nuclei and circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791